Exhibit 10.10

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT
AMONG
STORE CAPITAL CORPORATION, STORE CAPITAL ADVISORS, LLC AND MARY FEDEWA

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of November 2, 2017 (the
“Effective Date”), is entered into by and among STORE Capital Corporation, a
Maryland corporation (the “Guarantor”), STORE Capital Advisors, LLC, a Delaware
limited liability company and a wholly owned subsidiary of the Guarantor (the
“Company”), and Mary Fedewa (the “Executive”).

W I T N E S S E T H  :

WHEREAS, the Company desires to secure the services of the Executive in the
position set forth below, and the Executive desires to serve the Company in such
capacity;

WHEREAS, the Guarantor desires to guaranty the obligations of the Company under
this Agreement; and

WHEREAS, the Guarantor, the Company and the Executive desire to enter into this
Agreement to, among other things, set forth the terms of such employment.

NOW, THEREFORE, in consideration of the future performance and responsibilities
of the Executive and the Company and upon the other terms and conditions and
mutual covenants hereinafter provided, the parties hereby agree as follows:

Section 1. Employment.

(a) Position.  The Executive shall be employed by the Company during the Term
(defined below) as its Chief Operating Officer.  The Executive shall report
directly to the Chief Executive Officer or such other executive officer as the
Chief Executive Officer shall determine.

(b) Duties.  The Executive’s principal employment duties and responsibilities
shall be those duties and responsibilities customary for the position of Chief
Operating Officer and such other executive duties and responsibilities as the
Chief Executive Officer (or such other executive officer as the Chief Executive
Officer shall determine) shall from time to time reasonably assign to the
Executive. 

(c) Extent of Services.  Except for illnesses and vacation periods or as
otherwise approved in writing by the Chief Executive Officer, the Executive
shall devote substantially all of the Executive’s business time and attention
and the Executive’s best efforts to the performance of the Executive’s duties
and responsibilities under this



--------------------------------------------------------------------------------

 



Agreement.  Notwithstanding the foregoing, the Executive may (i)  make any
investment in entities unrelated to the Guarantor, so long as (A) the Executive
is not obligated or required to, and shall not in fact, devote any material
managerial efforts to such investment, and (B) such investment is not in
violation of any other terms of this Agreement, including Section 10 hereof;
(ii) participate in charitable, academic or community activities, and in trade
or professional organizations; or (iii)  hold directorships in other businesses
as permitted by the Board of Directors of the Guarantor (the “Board”) (the
activities in clauses (i) through (iii) above are collectively referred to
herein as the “Excluded Activities”); provided, in each case, that none of the
Excluded Activities, individually or in the aggregate, interfere with the
performance of the Executive’s duties under this Agreement.

Section 2. Term.  

(a) This Agreement shall become effective on the Effective Date and,  unless
terminated earlier as provided in Section 7, shall continue in full force and
effect thereafter until the fourth (4th) anniversary of the Effective Date (the
“Initial Term”).

(b) In the event the Company consummates a Change in Control (as defined below)
at any time following the second anniversary of the Effective Date or during any
Renewal Term (as defined below), then this Agreement will automatically renew
for a period of two (2) years following the date of consummation of such Change
in Control (a “Change in Control Extension Term”). 

(c) Upon the expiration of the Initial Term, any Change in Control Extension
Term, and each Renewal Term, this Agreement will automatically renew for
subsequent one (1) year terms (each a “Renewal Term”) unless either the Company
or the Executive provides not less than one hundred eighty (180) days’ advance
written notice to the other that such party does not wish to renew the Agreement
for a subsequent Renewal Term.  In the event such notice of nonrenewal is given
pursuant to this Section  2(c), this Agreement will expire at the end of the
then current term.  The Initial Term, any Change in Control Extension Term, and
each subsequent Renewal Term, taking into account any early termination of
employment pursuant to Section 7, are referred to collectively as the “Term.”

(d) For purposes of this Agreement, a “Change in Control” will be deemed to have
occurred if an event set forth in any one of the following paragraphs shall have
occurred:

(i) any person or entity (other than the Guarantor, any trustee or other
fiduciary holding securities under an employee benefit plan of the Guarantor, or
any company owned, directly or indirectly, by the stockholders of the Guarantor
in substantially the same proportions as their ownership of capital stock of the
Guarantor) becomes the Beneficial Owner (as such is defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Guarantor (not including in the securities beneficially owned
by such person or entity any securities acquired directly from the Guarantor or
any



--------------------------------------------------------------------------------

 



affiliate thereof) representing 50% or more of the combined voting power of the
then outstanding voting securities of the Guarantor;

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the Guarantor) whose appointment or
election by the Board or nomination for election by the Guarantor’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended;

(iii) there is consummated a merger, amalgamation or consolidation of the
Guarantor with any other corporation, other than (A) a merger, amalgamation or
consolidation into an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Guarantor following the completion of such transaction in substantially the same
proportions as their ownership of the Guarantor immediately prior to such sale,
or (B) a merger, amalgamation or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the Board of the entity surviving such merger, amalgamation or
consolidation or, if the Guarantor or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof; or

(iv) the stockholders of the Guarantor approve a plan of complete liquidation or
dissolution of the Guarantor or there is consummated an agreement for the sale
or disposition by the Guarantor of all or substantially all of the Company’s
assets, other than (A) a sale or disposition by the Guarantor of all or
substantially all of the Guarantor’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by stockholders of the Guarantor following the completion of such transaction in
substantially the same proportions as their ownership of the Guarantor
immediately prior to such sale, or (B) a sale or disposition of all or
substantially all of the Guarantor’s assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or, if such entity is a subsidiary, the ultimate parent thereof.

Section 3. Base Salary.  The Company shall pay the Executive a base salary
annually (the “Base Salary”), which shall be payable in periodic installments
according to the Company’s normal payroll practices.  The initial Base Salary
hereunder shall be paid at the annualized rate of $463,000.00.  The Executive’s
Base Salary shall be considered annually by the Board or the compensation
committee thereof if such authority has been delegated to such committee (the
Board or the Compensation Committee, as applicable, the “Committee”), and may be
increased in the sole discretion of the Committee.  Any



--------------------------------------------------------------------------------

 



increase shall be retroactive to January 1 of the year in which such increase is
approved.  The Base Salary, as adjusted by any subsequent increases, shall not
be decreased during the Term. For purposes of this Agreement, the term “Base
Salary” shall mean the amount of the Executive’s annual base salary as
established and adjusted from time to time pursuant to this Section 3.  

Section 4. Annual Cash Incentive Bonus. 

(a) The Executive shall be eligible to receive an annual cash incentive bonus
(the “Cash Bonus”) for each fiscal year during the Term of this Agreement.  The
target amount of the Cash Bonus for which the Executive is eligible shall be set
by the Committee as a target percentage of Executive’s then-current Base Salary
(the “Target Percentage”) and payment of a Cash Bonus (and the amount of such
Cash Bonus) shall be based upon the satisfactory achievement of reasonable
performance criteria and objectives (such criteria and objectives, the “Bonus
Metrics”), which Bonus Metrics shall be adopted by the Committee, in its sole
discretion, after consultation with management, each year prior to or as soon as
practicable after the commencement of such year, but in no event later than
March 1 of the applicable performance year and set forth in a written plan (the
“Annual Bonus Plan”).  If the Committee determines that the applicable Bonus
Metrics have been achieved at or above a “threshold” level with respect to the
applicable performance year, then, based on the level of such achievement, the
Executive shall be entitled to receive payment of the applicable Cash Bonus
(which may be less than, equal to, or greater than the Target Percentage based
on the level of performance achieved and the terms of the Annual Bonus
Plan).  If the Committee determines that the applicable Bonus Metrics have not
been achieved at a “threshold” level with respect to the applicable performance
year, then no Cash Bonus under the Annual Bonus Plan shall be due and payable to
the Executive for such year.

(b) The Cash Bonus, if any, shall be paid to the Executive no later than thirty
(30) days after the date on which the Committee determines (i) whether or not
the applicable Bonus Metrics for such performance year have been achieved, and
the level of such achievement, and (ii) the amount of the actual Cash Bonus so
earned; provided that, except as may be set forth in the Annual Bonus Plan, in
no event shall any Cash Bonus, if earned, be paid later than March 1 of the year
following the performance year to which it relates. 

(c) Except as otherwise provided in Section 8(a)(ii) or Section 8(b)(ii) in
connection with the termination of the Executive’s employment under certain
circumstances, the Executive must be employed by the Company throughout the
entirety of an applicable performance year (January 1 through December 31) in
order to receive all or any portion of a Cash Bonus.  For the avoidance of
doubt, if the Executive was employed by the Company from January 1 through
December 31 of such performance year, the Executive has met the employment
criterion for Cash Bonus eligibility for that year and need not be employed by
the Company thereafter, including at the time the Cash Bonus, if any, is
determined or paid for that performance year, in order to receive payment of any
Cash Bonus amount the Executive would otherwise be entitled to receive.





--------------------------------------------------------------------------------

 



Section 5. Equity Grants.  In addition to a Cash Bonus under Section 4, the
Executive shall be eligible to receive equity awards, as determined by the
Committee under any equity incentive plan(s) established by the Company, the
Guarantor or any of their respective affiliates and as in effect from time to
time.  The terms of any such equity awards shall be approved by the Committee
and set forth in the applicable equity incentive plan and related grant
documents.

Section 6. Benefits. 

(a) Paid Time Off.  During the Term, the Executive shall be entitled to such
paid time off, including sick time and personal days, generally made available
by the Company to other senior executive officers of the Company, subject to the
terms and conditions of the Company’s paid-time off policy.

(b) Employee Benefit Plans.  During the Term, the Executive (and, where
applicable, the Executive’s spouse and eligible dependents, if any, and their
respective designated beneficiaries) shall be eligible to participate in and
receive the benefit of each employee benefit plan sponsored or maintained by the
Company and generally made available to other senior executive officers of the
Company, subject to the generally applicable provisions thereof.  Nothing in
this Agreement shall in any way limit the Company’s right to amend or terminate
any such employee benefit plan in its sole discretion, with or without notice,
so long as any such amendment affects the Executive and the other senior
executive officers of the Company in a similar fashion. 

(c) Other Benefits.  The perquisites set forth below are provided to the
Executive subject to continued employment with the Company:

(i) Disability Insurance.  The Company shall maintain a supplemental, long-term
disability policy on behalf of the Executive; provided that the cost of such
policy (to the Company) shall not exceed $15,000 per year or such higher amount
as may be subsequently approved by the Committee.

(ii) Annual Physical.  The Company shall pay the cost of an annual medical
examination for the Executive by a licensed physician in the Scottsdale or
Phoenix, Arizona area selected by the Executive; provided that the cost for such
annual medical examination shall not exceed $2,500 per year or such higher
amount as may be subsequently approved by the Committee.

(iii) Club Dues.  The Company shall pay, or reimburse the Executive for, the
monthly membership dues actually incurred by the Executive for one fitness or
country club membership maintained by the Executive; provided that the payable
or reimbursable amount shall not exceed $1,000 per month or such higher amount
as may be subsequently approved by the Committee.  For the avoidance of doubt,
except as specifically provided for above, the Company shall not pay, or
reimburse the Executive for, any other expenses associated with such club
membership (including, but not limited to, any initiation fees and personal
expenditures at such club).





--------------------------------------------------------------------------------

 



Section 7. Termination.  The employment of the Executive by the Company pursuant
to this Agreement shall terminate:

(a) Death or Disability.  Immediately upon the death or Disability of the
Executive.  As used in this Agreement, “Disability” means a physical or mental
impairment that substantially limits the Executive’s ability to perform the
Executive’s duties under this Agreement and that results in the Executive’s
receipt of long-term disability benefits under the Company’s long-term
disability plan.

(b) For Cause.  At the election of the Company, for Cause.  For purposes of this
Agreement, “Cause” means the Executive's:

(i) refusal or neglect, in the reasonable judgment of the Board, to perform
substantially all the Executive’s employment-related duties, which refusal or
neglect is not cured within twenty (20) days’ of the Executive’s receipt of
written notice from the Company;

(ii) willful misconduct;

(iii) personal dishonesty, incompetence or breach of fiduciary duty which, in
any case, has a material adverse impact on the business or reputation of the
Company or any of its affiliates, as determined in the Board’s reasonable
discretion;

(iv) conviction of or entrance of a plea of guilty or nolo contendere (or any
applicable equivalent thereof) to a crime constituting a felony (or a crime or
offense of equivalent magnitude in any jurisdiction);

(v) willful violation of any federal, state or local law, rule, or regulation
that has a material adverse impact on the business or reputation of the Company
or any of its affiliates, as determined in the Board’s reasonable discretion; or

(vi) material breach of any covenant contained in Section 10 of this Agreement.

Executive’s termination for Cause shall take effect immediately upon Executive’s
receipt of written notice from the Company of such termination for Cause, which
notice shall specify, with particularity, each basis for the Company’s
determination that Cause exists.

(c) For Good Reason.  At the election of the Executive, for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following actions or omissions, without the Executive's written consent:

(i) A material reduction of, or other material adverse change in, the
Executive’s duties or responsibilities (including in connection with a Change in
Control, where the Executive’s duties or responsibilities are materially
reduced, or



--------------------------------------------------------------------------------

 



materially adversely changed, as compared to the Executive’s duties or
responsibilities prior to such Change in Control) or the assignment to the
Executive of any duties or responsibilities that are materially inconsistent
with the Executive’s position;

(ii) A material reduction by the Company in the Executive’s annual Base Salary
or in the Target Percentage with respect to the Cash Bonus;

(iii) (A) the requirement by the Company that the primary location at which the
Executive performs the Executive’s duties be changed to a location that is
outside of a 35-mile radius of Scottsdale, Arizona, or (B) a substantial
increase in the amount of travel that the Executive is required to do because of
a relocation of the Company’s headquarters from Scottsdale, Arizona;

(iv) A material breach by the Company of any provision of this Agreement not
otherwise specified in this Section 7(c), it being agreed and understood that
any breach of the Company's obligations under Section 6(c) shall not constitute
a material breach of this Agreement and the Executive's sole remedy for any
breach of such Section 6(c) shall be monetary damages; and

(v) Any failure by the Company, in the event of a Change in Control (as
hereinafter defined), to obtain from any successor to the Company an agreement
to assume and perform this Agreement, as contemplated by Section 15(e).

Notwithstanding the foregoing, the Executive’s termination of employment for
Good Reason shall not be effective, and Good Reason shall not be deemed to
exist, until (A) the Executive provides the Company with written notice
specifying, with particularity, each basis for the Executive’s determination
that actions or omissions constituting Good Reason have occurred, and (B) the
Company fails to cure or resolve the issues identified by the Executive’s notice
within thirty (30) days of the Company’s receipt of such notice.  The Company
and the Executive agree that such thirty (30) day period shall be utilized to
engage in discussions in a good faith effort to cure or resolve the actions or
omissions otherwise constituting Good Reason, and that the Executive will not be
considered to have resigned from employment during such thirty (30) day period.

(d) Without Cause; Without Good Reason.  At the election of the Company, without
Cause, upon thirty (30) days’ prior written notice to the Executive, or, at the
election of the Executive, without Good Reason, upon thirty (30) days’ prior
written notice to the Company.  For the avoidance of doubt, the exercise by the
Company of its  right to not extend the Agreement, or the expiration of this
Agreement by its terms at the end of the Term, shall neither constitute a
termination at the election of the Company without Cause nor a basis for the
Executive to terminate the Executive’s employment for Good Reason.





--------------------------------------------------------------------------------

 



Section 8. Effects of Termination.

(a) Termination By the Company Without Cause or By the Executive for Good
Reason.  If the employment of the Executive is terminated by the Company for any
reason other than Cause, death or Disability, or if the employment of the
Executive is terminated by the Executive for Good Reason, then, subject to the
terms and conditions of Section 15(i), the Company shall pay or provide to the
Executive the following compensation and benefits:

(i) Accrued Obligations.  Any and all Base Salary, Cash Bonus and any other
compensation-related payments that have been earned but not yet paid, including
(if applicable) pay in lieu of accrued, but unused, vacation, and unreimbursed
expenses that are owed as of the date of the termination of Executive’s
employment, in each case that are related to any period of employment preceding
the Executive’s termination date (the “Accrued Obligations”).  Any earned but
unpaid Cash Bonus that is part of the Accrued Obligations shall be paid at the
time provided for in Section 4 above.  Any Accrued Obligations that constitute
retirement or deferred compensation shall be payable in accordance with the
terms and conditions of the applicable plan, program or arrangement.  All other
Accrued Obligations shall be paid within thirty (30) days of the date of
termination, or, if earlier, not later than the time required by applicable law;
provided that the payment of any unreimbursed expenses shall be subject to the
Executive’s submission of substantiation of such expenses in accordance with the
Company’s applicable expense policy;

(ii) Severance Payment. 

(A) An amount equal to the Cash Bonus at the Target Percentage for which the
Executive is eligible for the year in which the termination of employment
occurs, prorated for the portion of such year during which the Executive was
employed by the Company prior to the effective date of the Executive’s
termination of employment; plus

(B) An amount equal to two times the sum of:

(1) the Executive’s Base Salary in effect on the date of termination, plus

(2) an amount equal to the greater of (x) the average Cash Bonus received by the
Executive for the last two completed fiscal years, or (y) the Cash Bonus at the
Target Percentage for which the Executive was eligible during the last completed
fiscal year, regardless of whether the Executive actually received a Cash Bonus
at such Target Percentage for that year.

The sum of the amounts payable under clauses (A) and (B) of this
Section 8(a)(ii) are referred to, collectively, as the “Severance Payment.” 



--------------------------------------------------------------------------------

 



Subject to the provisions of Section 8(e), the Severance Payment shall be paid
to the Executive in a single, lump sum cash payment within sixty-two (62) days
following the effective date of the Executive’s termination of employment; and

(iii) COBRA Reimbursement.  If the Executive is eligible for, and elects to
receive, continued coverage for the Executive and, if applicable, the
Executive’s eligible dependents under the Company’s group health benefits
plan(s) in accordance with the provisions of COBRA, the Company shall reimburse
the Executive for a period of twelve (12) months following termination of the
Executive’s employment (or, if less, for the period that the Executive is
eligible for such COBRA continuation coverage) for the excess of (A) the amount
that the Executive is required to pay monthly to maintain such continued
coverage under COBRA, over (B) the amount that the Executive would have paid
monthly to participate in the Company’s group health benefits plan(s) had the
Executive continued to be an employee of the Company (the “COBRA Reimbursement”
and such amount, the “COBRA Reimbursement Amount”). COBRA Reimbursements shall
be made by the Company to the Executive consistent with the Company’s normal
expense reimbursement policy; provided that the Executive submits documentation
to the Company substantiating his payments for COBRA coverage.  However, if the
Company determines in its sole discretion that it cannot, without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), provide any COBRA Reimbursements that otherwise
would be due to the Executive under this Section 8(a)(iii), then the Company
will, subject to the provisions of Section 15(i), in lieu of any such COBRA
Reimbursements, provide to the Executive a taxable monthly payment in an amount
equal to the COBRA Reimbursement Amount, which payments will be made regardless
of whether the Executive elects COBRA continuation coverage (the “Alternative
Payments”). Any Alternative Payments will cease to be provided when, and under
the same terms and conditions, COBRA Reimbursements would have ceased under this
Section 8(a)(iii). For the avoidance of doubt, the Alternative Payments may be
used for any purpose, including, but not limited to, continuation coverage under
COBRA, and will be subject to all applicable taxes and withholdings, if any.
Notwithstanding anything to the contrary under this Agreement, if at any time
the Company determines in its sole, good faith discretion that it cannot provide
the Alternative Payments contemplated by the preceding sentence without
violating Section 2716 of the Public Health Service Act, the Executive will not
receive such payments.

(iv) Accelerated Vesting.  Any and all outstanding unvested shares of restricted
common stock of the Guarantor that had been awarded to Executive under any
equity incentive plan of the Guarantor (the “Unvested Shares”) shall immediately
vest and any restrictions thereon shall immediately lapse upon such termination
of employment. The acceleration of any other equity incentives granted to the
Executive under any equity incentive plan of the Guarantor in connection with
such termination of employment shall be governed by the applicable plan and
related grant documents.





--------------------------------------------------------------------------------

 



(b) Termination on Death or Disability.  If the employment of the Executive is
terminated due to the Executive’s death or Disability, the Company shall have no
further liability or further obligation to the Executive except that the Company
shall pay or provide to the Executive (or, if applicable, the Executive’s estate
or designated beneficiaries under any Company-sponsored employee benefit plan in
the event of his death) the following compensation and benefits:

(i) The Accrued Obligations, at the times provided and subject to the conditions
set forth in Section 8(a)(i) above;

(ii) An amount equal to the Cash Bonus at the Target Percentage for which the
Executive is eligible for the year in which the Executive’s death or Disability
occurs, prorated for the portion of such year during which the Executive was
employed by the Company prior to the Executive’s death or termination of
employment due to Disability (less any payments in respect of such Cash Bonus
related to that performance year received by the Executive during such year),
such amount to be paid within thirty (30) days after the Executive’s death or
such termination of employment due to Disability;

(iii) Any and all outstanding Unvested Shares shall immediately vest and any
restrictions thereon shall immediately lapse upon the Executive’s death or
termination of employment due to Disability (the acceleration of any other
equity incentives granted to the Executive under any equity incentive plan of
the Guarantor in connection with the termination of the Executive’s employment
due to death or Disability shall be governed by the applicable plan and related
grant documents); and

(iv) If the Executive is eligible for and elects to receive continued coverage
under the Company’s medical and health benefits plan(s) in accordance with the
provisions of COBRA for the Executive and, if applicable, the Executive’s
eligible dependents, or if the Executive’s eligible dependents are eligible for
such continued coverage due to the Executive’s death, then the Company shall
reimburse the Executive or such dependents for a period of eighteen (18) months
following the Executive’s termination of employment due to death or Disability
(or, if less, for the period that the Executive or any such dependent is
eligible for such COBRA continuation coverage) for the excess of (A) the amount
that the Executive or any such dependent is required to pay monthly to maintain
such continued coverage under COBRA, over (B) the amount that the Executive
would have paid monthly to participate in the Company’s group health benefits
plan(s) had the Executive continued to be an employee of the Company.

(c) By the Company for Cause or By the Executive Without Good Reason.  In the
event that the Executive’s employment is terminated (i) by the Company for
Cause, or (ii) voluntarily by the Executive without Good Reason, the Company’s
sole obligation shall be to pay the Executive the Accrued Obligations at the
times provided and subject to the conditions set forth in Section 8(a)(i) above.





--------------------------------------------------------------------------------

 



(d) Termination of Authority; Resignation from Boards.  Immediately upon the
termination of the Executive’s employment with the Company for any reason, or
the expiration of this Agreement, notwithstanding anything else appearing in
this Agreement or otherwise, the Executive will stop serving the functions of
the Executive’s terminated or expired positions, and shall be without any of the
authority or responsibility for such positions.  On request of the Board at any
time following the termination or expiration of the Executive’s employment for
any reason, the Executive shall resign from the Board (and the boards of
directors or managers of the Company or any affiliate of the Company or the
Guarantor) if then a member and shall execute such documentation as the Company
shall reasonably request to evidence the cessation of the Executive’s terminated
or expired positions.

(e) Release.  Prior to the payment by the Company of the payments and benefits
provided under Sections 8(a)(ii)-(iv) or Sections 8(b)(ii)-(iv) due hereunder,
if any, and in no event later than sixty-two (62) days following the effective
date of Executive’s termination, the Executive (or, if applicable, Executive’s
representative) shall, as a condition to receipt of such payments and benefits,
deliver to the Company a General Release of Claims in a form acceptable to the
Company that is effective and irrevocable with respect to all potential claims
the Executive may have against the Company, the Guarantor or their respective
affiliates related to the Executive’s employment.  The Company shall be
responsible for providing a proposed form of release within ten (10) calendar
days of the date of the Executive’s termination of employment.  If the Company
timely provides a proposed form of release and the Executive does not timely
execute and return it, or revokes such release after delivery, the Company shall
not be required to pay the Executive all or any portion of such payments and
benefits.

Section 9. Section 280G of the Code.  Notwithstanding anything contained in this
Agreement to the contrary, if the Executive would receive (a) any payment,
deemed payment or other benefit as a result of the operation of Section 8 hereof
that, together with any other payment, deemed payment or other benefit the
Executive may receive under any other plan, program, policy or arrangement
(collectively with the payments under Section 8 hereof, the “Covered Payments”),
would constitute an “excess parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) that would be or become
subject to the tax (the “Excise Tax”) imposed under Section 4999 of the Code or
any similar tax that may hereafter be imposed,  and (b) a greater net after-tax
benefit by limiting the Covered Payments so that the portion thereof that are
parachute payments do not exceed the maximum amount of such parachute payments
that could be paid to the  Executive without the Executive’s being subject to
any Excise Tax (the “Safe Harbor Amount”), then the Covered Payments to the
Executive shall be reduced (but not below zero) so that the aggregate amount of
parachute payments that the Executive receives does not exceed the Safe Harbor
Amount.  In the event that the Executive receives reduced payments and benefits
hereunder, such payments and benefits shall be reduced in connection with the
application of the Safe Harbor Amount in the following manner: first, the
Executive’s Severance Payment under Section 8(a)(ii) shall be reduced, followed
by, to the extent necessary and in order, (i) any COBRA Reimbursements or
Alternative Payments under Section 8(a)(iii); (ii) the vesting of the Unvested
Shares under Section 8(a)(iv); and (iii) the Accrued Obligations under Section
8(a)(i).  For purposes of



--------------------------------------------------------------------------------

 



determining whether any of the Covered Payments will be subject to the Excise
Tax, such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of a public accounting firm appointed by the Company
prior to the change in control or tax counsel selected by such accounting firm
(the “Accountants”), the Company has a reasonable basis to conclude that such
Covered Payments (in whole or in part) either do not constitute “parachute
payments” or represent reasonable compensation for personal services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the allocable portion of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and the value of any non-cash benefits
or any deferred payment or benefit shall be determined by the Accountants in
accordance with the principles of Section 280G of the Code. 

Section 10. Noncompetition; Nonsolicitation and Confidentiality.

(a) Consideration.  The Executive acknowledges that, in the course of his
employment with the Company, the Executive will serve as a member of the
Company’s senior management and will become familiar with the Company’s trade
secrets and with other confidential and proprietary information and that the
Executive’s services will be of special, unique and extraordinary value to the
Company, the Guarantor and their respective subsidiaries.  The Executive further
acknowledges that the business of the Company, the Guarantor and their
respective subsidiaries is national in scope and that the Company, the Guarantor
and their respective subsidiaries, in the course of such business, works with
customers and vendors throughout the United States, and competes with other
companies located throughout the United States. Therefore, in consideration of
the foregoing, Executive agrees that (i) the Executive shall comply with
subparagraphs (b), (c), (d) and (e) of this Section 10 during the Term and
(except in the case of the exercise by the Company of its  right to not extend
the Agreement, or the expiration of this Agreement by its terms at the end of
the Term) for the period of time following the Term specified in each such
subparagraph, and (ii) the Company’s obligation to make any of the payments and
benefits to be paid or provided to the Executive under this Agreement
(including, without limitation, under Section 8 and Section 9) shall be subject
to the Executive’s compliance with subparagraphs (b), (c), (d) and (e) of this
Section 10, during the Term and for the period of time following the Term
specified in each such subparagraph.

(b) Noncompetition.  During the Term and for a period of twelve (12) months
following the termination of the Executive’s employment (the “Restricted
Period”), the Executive shall not, anywhere in the United States where the
Company, the Guarantor or its subsidiaries conduct business prior to the date of
the Executive’s termination of employment (the “Restricted Territory”), directly
or indirectly, whether as a principal, partner, member, employee, independent
contractor, consultant, shareholder or otherwise, provide services to (i) any
entity (or any division, unit or other segment of any entity) whose principal
business is to purchase real estate from, and to lease such real estate back to,
the owners and/or operators of businesses that (A) are operated from
single-tenant



--------------------------------------------------------------------------------

 



locations within the United States, (B) generate sales and profits at each such
location, and (C) operate within the service, retail, and manufacturing sectors,
including, without limitation and for example only, restaurants, early childhood
education centers, movie theaters, health clubs and furniture stores, or (ii)
any other business or in respect of any other endeavor that is competitive with
or similar to any other business activity (A) engaged in by the Company, the
Guarantor or any of their respective subsidiaries prior to the date of the
Executive’s termination of employment or (B) that has been submitted to the
Board (or a committee thereof) for consideration and that is under active
consideration by the Board (or a committee thereof) as of the date of the
Executive’s termination of employment (the services described in Section
10(b)(i) and Section 10(b)(ii) are defined collectively as the “Restricted
Business”).  Nothing in this Section 10 shall prohibit the Executive from making
any passive investment in a public company, from owning five percent (5%) or
less of the issued and outstanding voting securities of any entity, or from
serving as a non-employee, independent director of a company that does not
compete with the Company, the Guarantor or any of their respective subsidiaries
(as described in this Section 10(b)), provided that such activities do not
create a conflict of interest with Executive’s employment by the Company or
result in the Executive being obligated or required to devote any managerial
efforts to such entity.

Notwithstanding anything in this Section 10(b) to the contrary, if (i) the
Executive’s employment is terminated under circumstances that the Company
asserts do not obligate the Company to make the Severance Payment described in
Section 8(a)(ii) (e.g., the Company asserts that the Executive’s employment is
terminated for Cause), (ii) the Executive disagrees and timely invokes the
arbitration process set forth in Section 12(a) to challenge such assertion, and
(iii) the Company does not, within ten (10) business days after it receives the
Executive’s written demand for arbitration, either make the Severance Payment,
confirm in writing that it will make the Severance Payment if the Severance
Payment is not yet due, or deposit the full amount of the Severance Payment in
escrow with a third party unaffiliated bank pending the outcome of the
arbitration, then this Section 10(b) shall cease to apply to the Executive, and
such cessation shall be retroactive to the date of termination of
employment.  To effectuate the purpose of this provision, the Company will,
within ten (10) business days of the termination of Executive’s employment,
regardless of who initiates such termination or the reason for it, provide the
Executive with a written statement of the Company’s position regarding whether
the Company is obligated to make the Severance Payment.

(c) Non-Solicitation of Employees.  During the Restricted Period, except in
accordance with performance of the Executive’s duties hereunder, the Executive
shall not, directly or indirectly, induce any person who was employed by the
Company, the Guarantor or any of their respective subsidiaries during
Executive’s employment with the Company to terminate employment with that
entity, and the Executive shall not, directly or indirectly, either individually
or as owner, agent, employee, consultant or otherwise, employ, offer employment
to or otherwise interfere with the employment relationship of the Company, the
Guarantor or any of their respective subsidiaries with any person who is or was
employed by the Company, the Guarantor or such subsidiary during Executive’s
employment with the Company unless, at the time of such employment, offer or
other interference, such person shall have ceased to be employed by such entity
for a period of



--------------------------------------------------------------------------------

 



at least six months; provided, that the foregoing will not apply to individuals
solicited or hired as a result of the use of an independent employment agency
(so long as the agency was not directed to solicit or hire a particular
individual) or to individuals who have responded to a public solicitation to the
general population.

(d) Non-Solicitation of Clients.  During the Restricted Period, the Executive
shall not solicit or otherwise attempt to establish any business relationship
with any person or entity that is, or during the twelve (12) month period
preceding the date of the Executive’s termination of employment with the Company
was, a customer, client or distributor of the Company, the Guarantor or any of
their respective subsidiaries if the solicitation or establishment of the
business relationship is in connection with or on behalf of any Restricted
Business that the Executive is precluded from providing services to pursuant to
Section 10(b).

(e) Confidentiality.  At any time during or after the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company, use, divulge, disclose or make accessible to any other person,
firm, partnership, corporation or other entity any confidential or proprietary
information pertaining to the business of the Company, the Guarantor or any of
their respective subsidiaries (“Confidential Information”).  The Company
acknowledges that, prior to his employment with the Company, the Executive has
lawfully acquired extensive knowledge of the industries and businesses in which
the Company engages and the Company’s and the Guarantor’s customers, and that
the provisions of this Section 10 are not intended to restrict the Executive’s
use of such previously acquired knowledge.  Upon termination of the Executive’s
employment with the Company for any reason, the Executive shall return to the
Company all Company property and all written Confidential Information in the
possession of the Executive.  Notwithstanding anything in this Agreement or any
other Company document to the contrary, the Executive shall be permitted, and
the Company expressly acknowledges the Executive’s right, to divulge, disclose
or make accessible to the Executive’s counsel any Confidential Information that,
in the good faith judgment of the Executive (or the Executive’s counsel), is
necessary or appropriate in order for counsel to evaluate the Executive’s
rights, duties or obligations under this Agreement or in connection with the
Executive’s status as an officer and/or director of the Company, the Guarantor
or any of their respective subsidiaries.

In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information to a third party (other than his counsel), the Executive agrees to
(a) promptly notify the Company in writing of the existence, terms and
circumstances surrounding such request or requirement; (b) consult with the
Company, at the Company’s request, on the advisability of taking legally
available steps to resist or narrow such request or requirement; and (c) assist
the Company, at the Company’s request and expense, in seeking a protective order
or other appropriate remedy.  In the event that such protective order or other
remedy is not obtained or that the Company requests no consultation or
assistance from the Executive pursuant to this provision or otherwise waives
compliance with the provisions hereof, the Executive



--------------------------------------------------------------------------------

 



shall not be liable for such disclosure unless such disclosure was caused by or
resulted from a previous disclosure by the Executive not permitted by this
Agreement.

In addition, nothing in this Agreement is intended to restrict Executive’s right
to report to a governmental agency any alleged violations of the federal
securities laws or other laws unrelated to the employment laws specified in
Section 8(e) as applicable to the Executive. 

Pursuant to the Defend Trade Secrets Act of 2016, Executive acknowledges that
Executive shall not have criminal or civil liability under any Federal or State
trade secret law for the disclosure of a trade secret that  (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  In addition, if Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Executive may disclose the
trade secret to Executive’s attorney and may use the trade secret information in
the court proceeding, if Executive (1) files any document containing the trade
secret under seal; and (2) does not disclose the trade secret, except pursuant
to court order.ve, or to receive financial rewards from the government for such
reporting.

(f) Injunctive Relief with Respect to Covenants.  The Executive acknowledges and
agrees that the covenants and obligations of the Executive with respect to
noncompetition, nonsolicitation and confidentiality, as the case may be, set
forth herein relate to special, unique and extraordinary matters and that a
violation or threatened violation of any of the terms of such covenants or
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law.  Therefore, the Executive agrees, to the
fullest extent permitted by applicable law, that the Company shall be entitled
to an injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining the Executive from committing any
violation of the covenants or obligations contained in this Section 10.  These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.  In connection with the
foregoing provisions of this Section 10, the Executive represents that the
Executive’s economic means and circumstances are such that such provisions will
not prevent the Executive from providing for the Executive and the Executive’s
family on a basis satisfactory to the Executive.

Nothing in this Section 10 shall impede, restrict or otherwise interfere with
the Executive’s participation in any Excluded Activities. 

The Executive agrees that the restraints imposed upon him pursuant to this
Section 10 are necessary for the reasonable and proper protection of the
Company, the Guarantor and their respective subsidiaries and affiliates, and
that each and every one of the restraints is reasonable in respect to subject
matter, length of time and geographic area.  The parties further agree that, in
the event that any provision of this Section 10 shall be determined by any court
or arbitrator of competent jurisdiction to be unenforceable by reason of its
being extended over too great a time, too large a geographic area or too great a
range of activities,



--------------------------------------------------------------------------------

 



such provision may be modified by the court or arbitrator to permit its
enforcement to the maximum extent permitted by law.

Section 11. Intellectual Property.  During the Term, the Executive shall
promptly disclose to the Company or any successor or assign, and grant to the
Company and its successors and assigns without any separate remuneration or
compensation other than that received by the Executive in the course of the
Executive’s employment, the Executive’s entire right, title and interest in and
to any and all inventions, developments, discoveries, models, or any other
intellectual property of any type or nature whatsoever developed solely during
the Term (“Intellectual Property”), whether developed by the Executive during or
after business hours, or alone or in connection with others, that is in any way
related to the business of the Company, the Guarantor, their respective
subsidiaries or their respective successors or assigns.  This provision shall
not apply to books or articles authored by the Executive during non-work hours,
consistent with the Executive’s obligations under this Agreement including
Section 10 thereof, so long as such books or articles (a) are not funded in
whole or in part by the Company, (b) do not interfere with the performance of
the Executive’s duties under this Agreement, and (c) do not use or contain any
Confidential Information or Intellectual Property of the Company, the Guarantor
or their respective subsidiaries.  The Executive agrees, at the Company’s
expense, to take all steps necessary or proper to vest title to all such
Intellectual Property in the Company, and cooperate fully and assist the Company
in any litigation or other proceedings involving any such Intellectual Property.

Section 12. Disputes. 

(a) Arbitration.  Excluding requests for equitable relief by the Company under
Section 10(f), all controversies, claims or disputes arising between the parties
that are not resolved within sixty (60) days after written notice from one party
to the other setting forth the nature of such controversy, claim or dispute
shall be submitted to binding arbitration in Maricopa County,
Arizona.  Arbitration of disputes under this Agreement shall proceed in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”) as those rules are applied to individually
negotiated employment agreements, as then in effect (“Rules”), provided that
both parties shall have the opportunity to conduct pre-arbitration discovery.
The arbitration shall be decided by a single arbitrator mutually agreed upon by
the parties or, in the absence of such agreement, by an arbitrator selected
according to the applicable rules of the AAA.

(b) Jury Waiver.  Each party to this Agreement understands and expressly
acknowledges that in agreeing to submit the disputes described in Section 12(a)
to binding arbitration, such party is knowingly and voluntarily waiving all
rights to have such disputes heard and decided by the judicial process in any
court in any jurisdiction.  This waiver includes, without limitation, the right
otherwise enjoyed by such party to a jury trial. 

(c) Limitations Period.  All arbitration proceedings pursuant to this Agreement
shall be commenced within the time period provided for by the legally recognized
statute of limitations applicable to the claim being asserted.  No applicable
limitations period shall be deemed shortened or extended by this Agreement. 





--------------------------------------------------------------------------------

 



(d) Arbitrator’s Decision.  The arbitrator shall have the power to award any
party any relief available to such party under applicable law, but may not
exceed that power.  The arbitrator shall explain the reasons for the award and
must produce a formal written opinion.  The arbitrator’s award shall be final
and binding and judgment upon the award may be entered in any court of competent
jurisdiction.  There shall be no appeal from the award except on those grounds
specified by the Federal Arbitration Act and case law interpreting the Federal
Arbitration Act.

(e) Legal Fees.  Notwithstanding anything to the contrary in Section 12(d), the
Arbitrator shall have the discretion to order the Company to pay or promptly
reimburse the Executive for the reasonable legal fees and expenses incurred by
the Executive in successfully enforcing or defending any right of the Executive
pursuant to this Agreement even if the Executive does not prevail on all issues;
provided, however, that the Company shall have no obligation to reimburse the
Executive unless the amount recovered by the Executive from the Company,
exclusive of fees and costs, is at least equal to the greater of (i) $50,000, or
(ii) 25% of the award sought by the Executive in any arbitration or other legal
proceeding.

(f) Availability of Provisional Injunctive Relief.  Notwithstanding the parties’
agreement to submit all disputes to final and binding arbitration, either party
may file an action in any court of competent jurisdiction to seek and obtain
provisional injunctive and equitable relief to ensure that any relief sought in
arbitration is not rendered ineffectual by interim harm that could occur during
the pendency of the arbitration proceeding.

Section 13. Indemnification.  The Company shall indemnify the Executive, to the
maximum extent permitted by applicable law and the governing instruments of the
Company or the Guarantor, against all costs, charges and expenses incurred or
sustained by the Executive, including the cost of legal counsel selected and
retained by the Executive in connection with any action, suit or proceeding to
which the Executive may be made a party by reason of the Executive being or
having been an officer, director or employee of the Company, the Guarantor or
their respective subsidiaries.

Section 14. Cooperation in Future Matters.  The Executive hereby agrees that for
a period of twelve (12) months following the Executive’s termination of
employment, the Executive shall cooperate with the Company’s reasonable requests
relating to matters that pertain to the Executive’s employment by the Company,
including, without limitation, providing information or limited consultation as
to such matters, participating in legal proceedings, investigations or audits on
behalf of the Company or the Guarantor, or otherwise being reasonably available
to the Company or the Guarantor for other related purposes.  Any such
cooperation shall be performed at scheduled times taking into consideration the
Executive’s other commitments, and the Executive shall be compensated at a
reasonable hourly or per diem rate to be agreed upon by the parties to the
extent such cooperation is required on more than an occasional and limited
basis.  The Executive shall not be required to perform such cooperation to the
extent it conflicts with any requirements of exclusivity of services for another
employer or otherwise, nor in any manner that in the



--------------------------------------------------------------------------------

 



good faith belief of the Executive would conflict with his rights under or
ability to enforce this Agreement.

Section 15. General.

(a) Notices.  All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if sent by overnight courier or by certified mail,
return receipt requested, postage prepaid or sent by written telecommunication
or facsimile, to the relevant address set forth below, or to such other address
as the recipient of such notice or communication shall have specified in writing
to the other party hereto, in accordance with this Section 15(a):  

to the Company or the Guarantor:

Store Capital Advisors, LLC
8377 E. Hartford Drive, Suite 100

Scottsdale, Arizona 85255

Attention:Chief Executive Officer

Facsimile:480.256.1101

to the Executive:

At the Executive’s last residence shown on the records of the Company.

A copy of each notice provided by either party shall also be delivered to:

DLA Piper LLP (US)
2525 East Camelback Road, Suite 1000
Phoenix, Arizona 85016
Attention:  David P. Lewis
Facsimile:  480.606.5526
email: david.lewis@dlapiper.com

Any such notice shall be effective (i) if delivered personally, when received;
(ii) if sent by overnight courier, when receipted for; and (iii) on confirmed
receipt if sent by written telecommunication or facsimile; provided that a copy
of such communication is sent by regular mail, as described above.

(b) Severability.  If a court of competent jurisdiction finds or declares any
provision of this Agreement invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired. 

(c) Waivers.  No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.





--------------------------------------------------------------------------------

 



(d) Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. 

(e) Assigns.  This Agreement shall be binding upon and inure to the benefit of
the Company’s and the Guarantor’s successors and the Executive’s personal or
legal representatives, executors, administrators, heirs, distributees, devisees
and legatees.  This Agreement shall not be assignable by the Executive, it being
understood and agreed that this is a contract for the Executive’s personal
services.  This Agreement shall not be assignable by the Company except that the
Company shall assign it in connection with a transaction involving the
succession by a third party to all or substantially all of the Company’s or the
Guarantor’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise).  When assigned to a
successor, the assignee shall assume this Agreement and expressly agree to
perform this Agreement in the same manner and to the same extent as the Company
and the Guarantor  would be required to perform it in the absence of such an
assignment.  For all purposes under this Agreement, the term “Company” or
“Guarantor” shall include any successor to the Company’s or the Guarantor’s
business and/or assets that executes and delivers the assumption agreement
described in the immediately preceding sentence or that becomes bound by this
Agreement by operation of law.

(f) Entire Agreement.  This Agreement contains the entire understanding of the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter hereof.  For the avoidance of doubt, the
parties hereto acknowledge that that certain Employment Agreement, dated as of
November 21, 2014 (as amended, supplemented or modified from time to time), by
and among the Company, the Guarantor and the Executive, and any rights,
obligations and liabilities thereunder shall automatically be terminated upon
the effectiveness of this Agreement.  This Agreement may not be amended except
by a written instrument hereafter signed by the Executive and a duly authorized
representative of the Board (other than the Executive).

(g) Guarantee.  By executing this Agreement, the Guarantor hereby
unconditionally guarantees all obligations of the Company under this Agreement.

(h) Governing Law and Jurisdiction.  Except for Section 12 of this Agreement,
which shall be governed by the Federal Arbitration Act, this Agreement and the
performance hereof shall be construed and governed in accordance with the laws
of the State of Arizona, without giving effect to principles of conflicts of
law.  Executive hereby expressly consents to the personal jurisdiction of the
state and federal courts located in Arizona for any lawsuit filed there against
Executive by the Company arising from or relating to this Agreement.

(i) 409A Compliance.  It is intended that this Agreement comply with Section
409A of the Code and the Treasury Regulations and IRS guidance thereunder
(collectively referred to as “Section 409A”).  Notwithstanding anything to the
contrary, this Agreement shall, to the maximum extent possible, be administered,
interpreted and



--------------------------------------------------------------------------------

 



construed in a manner consistent with Section 409A.  To the extent that any
reimbursement, fringe benefit or other, similar plan or arrangement in which the
Executive participates during the Term or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (i) the amount of
the benefit provided thereunder in a taxable year of the Executive shall not
affect the amount of such benefit provided in any other taxable year of the
Executive (except that a plan providing medical or health benefits may impose a
generally applicable limit on the amount that may be reimbursed or paid), (ii)
any portion of such benefit provided in the form of a reimbursement shall be
paid to the Executive on or before the last day of the Executive’s taxable year
following the Executive’s taxable year in which the expense was incurred, and
(iii) such benefit shall not be subject to liquidation or exchange for any other
benefit.  For all purposes under this Agreement, reference to the Executive’s
“termination of employment” (and corollary terms) from the Company shall be
construed to refer to the Executive’s “separation from service” (as determined
under Treas. Reg. Section 1.409A-1(h), as uniformly applied by the Company) from
the Company.  If the Executive is a “specified employee” within the meaning of
Section 409A, any payment required to be made to the Executive hereunder upon or
following the Executive’s date of termination for any reason other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code) shall,
to the extent necessary to comply with and avoid imposition on the Executive of
any tax penalty imposed under, Section 409A, be delayed and paid in a single
lump sum during the ten (10) day period following the six (6) month anniversary
of the date of termination. Any severance payments or benefits under this
Agreement that would be considered deferred compensation under Section 409A will
be paid on, or, in the case of installments, will not commence until, the
sixty-second (62nd) day following separation from service, or, if later, such
time as is required by the preceding sentence or by Section 409A.  Any
installment payments that would have been made to the Executive during the
sixty-two (62)-day period immediately following the Executive’s separation from
service but for the preceding sentence will be paid to the Executive on the
sixty-second (62nd) day following the Executive’s separation from service and
the remaining payments shall be made as provided in this Agreement.

(j) Construction.  The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.  The headings of
sections of this Agreement are for convenience of reference only and shall not
affect its meaning or construction. 

(k) Payments and Exercise of Rights After Death.  Any amounts payable hereunder
after the Executive’s death shall be paid to the Executive’s designated
beneficiary or beneficiaries, whether received as a designated beneficiary or by
will or the laws of descent and distribution.  The Executive may designate a
beneficiary or beneficiaries for all purposes of this Agreement, and may change
at any time such designation, by notice to the Company making specific reference
to this Agreement.  If no designated beneficiary survives the Executive or the
Executive fails to designate a beneficiary for purposes of this Agreement prior
to the Executive’s death, all amounts thereafter due hereunder shall be paid, as
and when payable, to the Executive’s spouse, if such spouse survives the
Executive, and otherwise to his estate.





--------------------------------------------------------------------------------

 



(l) Consultation With Counsel.  The Executive acknowledges that, prior to the
execution of this Agreement, the Executive has had a full and complete
opportunity to consult with counsel or other advisers of the Executive’s own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.  The Company
acknowledges that, following the execution of this Agreement, the Executive
shall have the right to consult with counsel of the Executive’s choosing (at the
Executive’s personal expense) concerning the terms, enforceability and
implications of this Agreement and the Executive’s rights, duties and
obligations hereunder and as an officer and/or director of the Company or the
Guarantor and, in so doing, may divulge Confidential Information to his counsel.

(m) Withholding.  Any payments provided for in this Agreement shall be paid
after deduction for any applicable income tax withholding required under
federal, state or local law.

(n) Survival.  The provisions of Sections 8,  9,  10,  11,  12,  13,  14, and 15
shall survive the termination of this Agreement.

 

[Signatures on following page]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

STORE CAPITAL ADVISORS, LLC

By: /s/ Michael T. Bennett

Name:Michael T. Bennett

Title:Executive Vice President – General Counsel

STORE CAPITAL CORPORATION, as guarantor of the Company’s obligations hereunder

By: /s/ Christopher H. Volk

Name:Christopher H. Volk

Title:President and Chief Executive Officer

EXECUTIVE

/s/ Mary Fedewa
Mary Fedewa

 



--------------------------------------------------------------------------------